                  Case 1:20-mj-30496-DUTY ECF No. 1, PageID.8  Filed 11/25/20 Telephone:
                                                       AUSA: Abraham            Page 1 of   5 965-8201
                                                                                         (810)
AO 91 (Rev. ) Criminal Complaint                        Task Force Officer: Warzywak             Telephone: (517) 513-1100

                                        UNITED STATES DISTRICT COURT
                                                              for the
                                                Eastern District of Michigan
United States of America
   v.
Marvin Neal Johnson                                                     Case No. 4:20-mj-30496
                                                                                 Filed 11/25/2020
                                                                                 CMP USA v Marvin Neal Johnson




                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of              November 24, 2020              in the county of             Saginaw      in the
       Eastern           District of       Michigan      , the defendant(s) violated:
                   Code Section                                         Offense Description


                                                      possession with intent to distribute methamphetamine
21 U.S.C. § 841(a)(1)




          This criminal complaint is based on these facts:




✔ Continued on the attached sheet.

                                                                                           Complainant’s signature

                                                                                      Matt Warzywak – TFO DEA
                                                                                           Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV


Date: November 25, 2020                                                                      Judge’s signature

City and state:
                  Flint, MI                                         Curtis Ivy, Jr.
                                                                                           Printed name and title
    Case 1:20-mj-30496-DUTY ECF No. 1, PageID.9 Filed 11/25/20 Page 2 of 5




                       Affadavit in Support of Complaint
                      United States v. Marvin Neal Johnson


I, Matt Warzywak, being duly sworn on oath, state as follows:
   1. The Michigan State Police, Tri-County Metro Narcotics Team (TCM) in

conjunction with the Drug Enforcement Administration (DEA) started an

investigation in the Fall of 2019 regarding Marvin Neal Johnson. Marvin Johnson

was identified as a supplier of methamphetamine to the greater Lansing, Michigan

area.


   2. On November 24, 2020, DEA/TCM were conducting surveillance on Marvin

Johnson who was located at the Best Western Davison Inn located at 10082 Lapeer

Road Davison, MI 48423. Marvin Johnson left the Best Western Davison Inn and

travelled to 2404 Maplelawn Drive, Burton, Michigan and eventually returned to

the Best Western Davison Inn. Marvin Johnson was identified as driving a 2013

GMC Sierra (MI/EAN3836). DEA/TCM continued surveillance and Marvin

Johnson eventually proceeded onto I-69 travelling westbound. DEA/TCM

followed Marvin Johnson and he proceeded onto north I-475. The 2013 GMC

Sierra was heavily tinted on the front driver and passenger side windows and a

moving violation was observed when he merged onto north-bound I-475 from

west-bound I-69.
   Case 1:20-mj-30496-DUTY ECF No. 1, PageID.10 Filed 11/25/20 Page 3 of 5




   3. The Michigan State Police (MSP) conducted a traffic stop on the vehicle in

the County of Saginaw, Michigan on north-bound I-75 N/B at or near Rathbun

Road. The vehicle driven by Marvin Johnson was slow to come to a stop. MSP

Troopers approached the vehicle and made contact with the occupants. Marvin

Johnson was identified as the driver and Haley Orvis was identified as the

passenger of the vehicle.

   4. Trooper Moore had a conversation with Marvin Johnson who eventually

stated that he had firearms in the vehicle and advised he did not have a Concealed

Pistol License. Marvin Johnson eventually exited the vehicle at which time he

advised he also had a firearm on his person. MSP Troopers secured a Citadel .45

caliber semi-automatic pistol that was shoulder holstered close to or near to

Johnson’s chest. The firearm had a loaded magazine seated with no rounds in the

chamber.

   5. Marvin Johnson denied consent to search the vehicle at which time Trooper

Schmerheim deployed his trained narcotics K-9 on the exterior of the vehicle.

Trooper Schmerheim’s K-9 alerted to the front passenger side door area of the

vehicle and a subsequent search of the vehicle was conducted.

   6. Inside the vehicle officers seized a UPS box from the middle front

floorboard area of the vehicle. The shipping label on the box was addressed to

Marvin Johnson at 2404 Maplelawn Drive, Burton, MI 48519. Inside the UPS box
   Case 1:20-mj-30496-DUTY ECF No. 1, PageID.11 Filed 11/25/20 Page 4 of 5




was four cellophane/tinfoil wrapped packages containing a white crystal-like

substance with a combined gross weight of 1,930.1 grams. TCM detectives

conducted a field test of all four separate packages utilizing the Tru-Narc Scanner

at which time it indicated positive for methamphetamine.

   7. TCM detectives also located a small plastic baggie containing a white

powder-like substance weighing 2.9 grams gross weight inside a purse located in

the vehicle that contained Haley Orvis’s Michigan Identification Card. The white

powder-like substance was field tested utilizing the Tru-Narc Scanner and

indicated positive for methamphetamine.

   8. TCM detectives located a small plastic baggie containing a white powdery-

like substance weighing 12.9 grams gross weight on the rear passenger side

floorboard along with a digital scale. The white powdery-substance was field

tested utilizing the Tru-Narc Scanner and indicated positive for methamphetamine.

   9. TCM/MSP Troopers located a Ruger 9millimeter semi-automatic rifle on the

rear floorboard in a case that had a loaded magazine seated with no rounds in the

chamber. MSP Troopers located a Keltec Sub2000, .40 caliber semi-automatic

rifle that had a collapsible stock under the center counsel area on the seat that had a

loaded magazine but no rounds in the chamber. The rifle was in a position such

that it was easily accessible to the driver or passenger of the vehicle.
   Case 1:20-mj-30496-DUTY ECF No. 1, PageID.12 Filed 11/25/20 Page 5 of 5




   10. I have been a Task Force Officer with the Drug Enforcement Administration

since September of 2019. I am also a Detective/Sergeant with the Michigan State

Police and have been employed with the MSP since 2004. I am currently assigned

to a multi-jurisdictional drug task force known as the Tri-County Metro Narcotics

Team (TCM), which is part of the First District of the MSP. I was previously

assigned to the Jackson Narcotics Enforcement Team (JNET) from 2008 through

2010. I have attended schools, seminars and lectures on drug enforcement and

have participated in numerous narcotics investigations. I know based on my

training and experience that the quantity of methamphetamine possessed by

Johnson is typically for distribution and not a user quantity.

                                        ______________________________
                                        Matt Warzywak, Affiant
                                        TFO, Drug Enforcement Administration

Sworn to before me and signed in my presence and/or by reliable electronic means
on November 25, 2020.


_______________________________________
Curtis Ivy, Jr.
United States Magistrate Judge
